DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 11/25/2022 is being considered by the examiner. 

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the plurality of interconnected flying vehicles are arranged in more than one layer” in claim 20 and the “one or more control surfaces configured to provide attitude adjustment” in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 10 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirkbride (US 2019/0389575 A1). 
6.	Regarding Claim 10, Kirkbride discloses a flying surface (Kirkbride Abstract and para. [0064]; flying surface 10 as seen in FIGS. 1-2 and 11-13) comprising: 
a plurality of interconnected flying vehicles (interconnected flying vehicles 12/14/16 as seen FIGS. 1-2 and 11-13) each comprising an associated thrust unit (para. [0065]; thrust units 18 as seen in FIG. 12) and an associated controller (paras. [0086], [0104], [0107] and [0113]-[0117]; associated controllers 52/122a as seen in FIGS. 8 and 14A-14B), wherein adjacent interconnected flying vehicles of the plurality of interconnected flying vehicles are connected via a joint formed between connectors of the adjacent interconnected flying vehicles (paras. [0074]-[0076], [0103]-[0104] and [0109]; a connection joint between the interconnected flying vehicles 12/14/16 as characterized in FIGS. 14A-14B); and wherein the controller of each of the plurality of interconnected flying vehicles are configured for distributed flight control of the flight surface (para. [0086] and FIG. 9), 
wherein the controller of at least one of the plurality of interconnected flying vehicles is configured to: 
determine, a connectivity state of the at least one interconnected flying vehicle relative to one or more adjacent flying vehicles; and 
generate control signals for movement of the at least one interconnected flying vehicle based at least in part on the determined connectivity state (paras. [0086], [0107] and [0115]-[0117]; controller 50/122a determining a connectivity state of at least one interconnected flying vehicle relative to an adjacent flight vehicle via portion 122a of controller 50/122a detecting a presence of another flying vehicle (box 142, FIG. 16), in response to the determined connection state controller portion 122a sends signals for movement (i.e. alignment) of the interconnected flying vehicles 12a/12b as seen in FIGS. 14A-14B and 16).
7.	Regarding Claim 22, Kirkbride discloses a flying surface (Kirkbride Abstract and para. [0064]; flying surface 10 as seen in FIGS. 1-2 and 11-13) comprising: 
a plurality of interconnected flying vehicles (interconnected flying vehicles 12/14/16 as seen FIGS. 1-2 and 11-13) each comprising an associated thrust unit (para. [0065]; thrust units 18 as seen in FIG. 12) and an associated controller (para. [0086]; associated controller 52 as seen in FIG. 8), wherein adjacent interconnected flying vehicles of the plurality of interconnected flying vehicles are connected via a joint formed between connectors of the adjacent interconnected flying vehicles (paras. [0074]-[0076], [0103]-[0104] and [0109]; a connection joint between the interconnected flying vehicles 12/14/16 as characterized in FIGS. 14A-14B); and wherein the controller of each of the plurality of interconnected flying vehicles are configured for distributed flight control of the flight surface (para. [0086] and FIG. 9), wherein the controllers of the plurality of interconnected flying vehicles are collectively configured to reconfigure an overall shape of the flying surface between a first configuration and a second configuration during flight (paras. [0062], [0086] and [0096]-[0100]; controllers 52 in communication with one another such that the flying surface can be reconfigured to form various configurations which include different shapes during flight as seen in FIGS. 11-13)





Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 1, 3-9, 11, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2014/0374532 A1), in view of Sun et al. (US 2012/0158215 A1), hereinafter “Sun”.
10.	Regarding Claim 1, Duffy discloses a flying surface (Abstract, paras. [0054]-[0059]; flying surface 200 as seen in FIGS. 2A-14) comprising:
	a plurality of interconnected flying vehicles (paras. [0054]-[0057]; interconnected flying vehicles 100) each comprising an associated thrust unit (para. [0049]; thrust unit 102 as seen in FIG. 1A) and an associated controller (para. [0053]; controller 118 as seen in FIG. 1A), wherein adjacent interconnected flying vehicles of the plurality of flying vehicles (100) are connected via a joint formed between connectors of the adjacent interconnected flying vehicles (para. [0051], [0067], and [0072]; vehicles 100 connected via a connection mechanism 202 comprising of vehicle connectors 110 and connectors 1500 for forming a joint between vehicles 100); and 
wherein the controller (118) of each of the plurality of interconnected flying vehicles (100) are configured for distributed flight control of the flight surface (paras. [0051], [0053], [0055], [0076], [0078]-[0080] and [0085]-[0093]; controllers 118 of respective flying vehicle 100 are configured for distributed flight control of the flight surface based on at least controllers 118 being in communication with one another via distribution lines 122 and signal transfer lines 1510 such that data is transferred between each of the flying vehicles, controllers 118 having signal receivers for receiving data from remote control device 2200, and controllers 118, each comprising controller 140 which is operative for implementing stored and receiving flight instructions form the remote control device 2200 such that flight surface 200 can be collectively controlled via the remote control device 2200).
Duffy is silent regarding the adjacent interconnected flying vehicles are connected via a flexible joint. 
Sun discloses a flying surface (Abstract and FIG. 2A) wherein adjacent interconnected flying vehicles of the plurality of interconnected flying vehicles are connected via a flexible joint (para. [0064]; adjacent interconnected flying vehicles 210/212/214 are connected via a flexible joint achieved by flexible connections 216/218/220 as seen in FIG2 2B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Duffy to use the arrangement of Sun, as a known flexible joint connection arrangement for the purpose of providing flexible connections means between interconnected flying vehicles of a flying surface such that the joint between the adjacent and connected vehicles are not load-bearing (Sun para. [0064]).
11.	Regarding Claim 3, modified Duffy discloses (see Duffy) the flying surface of claim 1, wherein adjacent interconnected flying vehicles of the plurality of interconnected flying vehicles are connected via a rigid joint (paras. [0045] and [0054]).
12.	Regarding Claim 4, modified Duffy discloses (see Duffy) the flying surface of claim 1, adjacent flying vehicles of the plurality of interconnected flying vehicles are connected via connectors configured for transmission of at least one of: control data signal or power signals (paras. [0051] and [0068]; flying vehicles 100 connected via connection mechanism 202 having distribution lines 122 and signal transfer lines 1510 for transmitting power signals as well as control data signals).
13.	Regarding Claim 5, modified Duffy discloses (see Duffy) the flying surface of claim 1, wherein each flying vehicle comprises a power unit (para. [0050]; each flying vehicle 100 comprising a power unit 124 as seen in FIG. 1A).
14.	Regarding Claim 6, modified Duffy discloses (see Duffy) the flying surface of claim 5, wherein at least one flying vehicle of the plurality of interconnected flying vehicles is configured for sharing power from a power unit with one or more other flying vehicles of the plurality of interconnected flying vehicles (para. [0077]; power sharing amongst the interconnected flying vehicles 100 via circuits 2100 as seen in FIG. 21A).
15.	Regarding Claim 7, modified Duffy discloses (see Duffy) the flying surface of claim 1, wherein each controller of the plurality of interconnected flying vehicles is configured to independently generate control signals for the controller’s associated thrust unit (paras. [0050] and [0053]; controller 118 comprising of controller 140 for implementing stored instructions for flight and controller 118 providing command signals the thrust module 102 for providing lift to flying vehicle 100).
16.	Regarding Claim 8, modified Duffy discloses (see Duffy) the flying surface of claim 7, wherein each of the plurality of interconnected flying vehicles additionally comprises one or more position sensors, and wherein each controller of the plurality of interconnected flying vehicles is configured to generate control signals for the controller’s associated thrust unit based at least in part on outputs of the one or more position sensors (para. [0050] and [0053]; controller 118 which provides control signals to thrust unit 102 comprises of one or more sensors such as an IMU and GPS as such each controller 118 is configured to generate control signals for each thrust unit 102 based at least in part on outputs of the one or more position sensors). 
17.	Regarding Claim 9, modified Duffy discloses (see Duffy) the flying surface of claim 7, wherein each controller of the interconnected flying vehicles is configured to independently generate control signals for the onboard thrust unit based at least in part on command signals received from an external controller (as previously discussed, each controller 118 is configured to receive signals from an external controller such a remote control device 2200 such that controller 118 provides signals to thrust module 102 for generating thrust).
18.	Regarding Claim 11, modified Duffy discloses (see Duffy) the flying surface of claim 1, wherein each controller is configured to receive a control signal from an external control device (paras. [0053], [0079] and [0085]; controller 118 configured to receive a control signal from an external control device 2200 via a signal receiver and controller 140 of controller 118).
19.	Regarding Claim 15, modified Duffy discloses (see Duffy) the flying surface of claim 1, wherein at least one of the interconnected flying vehicles comprises at least of a GPS sensor (para. [0053]; controller 118 comprising of sensors which includes a global positioning system (GPS) which is by definition a sensor).
20.	Regarding Claim 18, modified Duffy discloses (see Duffy) the flying surface of claim 1, wherein the controller of the plurality of interconnected flying vehicles are collectively configured to maneuver portions of the flying surface for object manipulation by independently controlling thrust units of the plurality of interconnected flying vehicles (paras. [0051], [0053], [0055], [0068], [0076], [0078], [0080] and [0093]; controllers 118 of respective flying vehicles are configured via electrical connections between the flying vehicles for data/signal transmission, signal receivers, and controllers 140 for receiving and executing flight instructions from the remote control device 2200 such that the controllers 118 are configured to maneuver portions of the flying surface 200 for performing the function of object manipulation by independently controlling thrust units (i.e. thrust modules) 102 of the flying vehicles 100).
21.	Regarding Claim 19, modified Duffy discloses (see Duffy) the flying surface of claim 1, wherein the controllers of the plurality of interconnecting flying vehicles are collectively configured to maintain the flying surface in at least substantially stationary position to modify an airflow at the stationary position (paras. [0078] and [0079]; controller 140 of controller 118 which is in communication with the remote control device 2200 for executing flight instructions as well as controlling the thrust module 102 is also in communication with speed controller 114 such that speed controller 114 can alter (i.e. modify, change and etc.) the speed of motor 106 corresponding to rotor 106 of each thrust module 102 for producing the desired amount of thrust, as such controllers 118 are configured to modify an airflow of the flying vehicles 100 at a stationary position).
22.	Regarding Claim 20, Duffy discloses the flying surface of claim 1. 
	Duffy is silent regarding a layered arrangement of the interconnected flying vehicles. 
	Sun discloses a flying surface (Abstract and FIG. 2A) wherein the plurality of the interconnected flying vehicles are arranged in more than one layer (paras. [0028], [0091]; a plurality of interconnected flying vehicles (i.e. cells) can be arranged in a stack (i.e. layered) arrangement).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Duffy to use the arrangement of Sun, as a known stacked arrangement of interconnected flying vehicles for the purpose of optimizing the aerodynamic properties of a flying surface. 

23.	Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2014/0374532 A1) and Sun et al. (US 2012/0158215 A1) as applied to claim 1 above, and further in view of McGrew et al. (US 20180162528) 
24.	Regarding claim 12, modified Duffy discloses the flying surface of claim 1. 
	Modified Duffy is silent regarding a wireless power receiver and an external power source. 
	McGrew discloses a flying vehicle (McGrew Abstract and FIG. 9) wherein flying vehicle (901) comprises a wireless power receiver configured to receive wireless power transmission from an external power source (paras. [0059] and [0061]; wireless power receiver 914 configured to receive wireless power transmission from an external power source 930).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Duffy as taught by McGrew such that the flying vehicle comprises a wireless power receiver configured to receive wireless power transmission from an external power source. In doing so, power is transmitted to the flying surface by utilizing means which reduces limitations imposed by a power transmission line (McGrew para. [0061]).
25.	Regarding Claim 14, modified Duffy discloses the flying surface of claim 1. 
	Modified Duffy is silent regarding a camera.
McGrew discloses a flying vehicle (McGrew Abstract and FIG. 9) wherein at least one of the flying vehicles comprises a camera (para. [0051]; flying vehicle 101 comprising of camera 462).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Duffy as taught by McGrew such that at least one of the flying vehicles comprises a camera. In doing so, each of the flying vehicles is capable of providing surveillance as well as information pertaining to the surrounding environment of the flying surface to an external source such as a remote control device. 

26.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2014/0374532 A1) and Sun et al. (US 2012/0158215 A1) as applied to claim 1 above, and further in view of Kirkbride (US 2019/0389575 A1).
27.	Regarding Claim 13, modified Duffy discloses the flying surface of claim 1. 
	Modified Duffy is silent regarding a photovoltaic element. 
	Kirkbride discloses a flying surface (Flying surface 1 as seen in FIG. 1) wherein one or more of the plurality of interconnected flying vehicles additionally comprise a photovoltaic element (para. [0084]; UAV 30 of flying surface 1 comprising of solar cells, and solar cells by definition comprise of photovoltaic elements). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to the modify the invention of modified Duffy as taught by Kirkbride such that one or more of the plurality of interconnected flying vehicles additionally comprise a photovoltaic element. In doing so, each of the flying vehicles utilize means to harvest renewable energy for charging onboard batteries as well as providing direct electrical current to components of other interconnected flying vehicles of the flying surface (Kirkbride para. [0084]) as well as reducing the need for each flying vehicle to have additional or heavier batters which would require the flying vehicles to product additional thrust while using an increased amount of power in order to support the flight performance of the flying surface. 

28.	Claim(s) 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2014/0374532 A1) and Sun et al. (US 2012/0158215 A1) as applied to claim 1 above, and further in view of Kastee et al. (US 2019/0069379 A1), hereinafter “Kastee”.
29.	Regarding Claim 16, modified Duffy discloses the flying surface of claim 1.
	Modified Duffy is silent regarding a beacon.
	Kastee discloses a flying vehicle (flying vehicle 1 as seen in FIG. 1) wherein at least one of the flying vehicle comprises a beacon (para. [0070]; power transmitter 304 comprising of a local homing beacon).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Duffy as taught by Kastee such that at least one of the interconnected flying vehicles comprises a beacon. In doing so, the interconnected flying vehicles are equipped with conventional, low-energy consuming and lightweight transmission means for transmitting data from the flying vehicles to a remoter control device.  
30.	Regarding Claim 21, modified Duffy discloses the flying surface of claim 1. 
	Modified Duffy is silent regarding control surfaces. 
	Kastee discloses a flying vehicle (flying vehicle 1 as seen in FIG. 1) wherein one or more of the plurality of interconnected flying vehicles further comprises one or more control surfaces configured to provide attitude adjustment to the interconnected flying vehicle (para. [0189]; a plurality of interconnected flying vehicles such as agent 1700 comprises of control surfaces 1702 that allow for the rotation of agent 1700 as such control surfaces 1702 are configured to provide attitude adjustment).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention modified Duffy to use the arrangement of Kastee, as a known arrangement of control surfaces of interconnected flying vehicles for the purpose of providing orientation correction means to the flying vehicle as well as the flying surface in order orient the flying surface to an optimal orientation that is conducive to specific flight operations. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	With regard to arguments regarding the drawing objections, the applicant has not provided persuasive or sufficient evidence pointing out the noted claimed subject matter in claims 20-21 as being shown in the replacement drawings filed on 11/25/2022. As such, the drawing objections pertaining to claims 20-21 shall be maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642

	
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642